Citation Nr: 0914352	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  05-21 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from April 1989 to 
July 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Muskogee, Oklahoma.  In that decision, RO denied service 
connection for a back disability.  

In October 2007, the Veteran testified before the undersigned 
Acting Veterans Law Judge at a hearing conducted at the RO.  
A copy of the transcript of that hearing is of record and has 
been reviewed.  

In July 2008, the Board remanded this service connection 
claim for further evidentiary development.  Following 
completion of the requested actions, as well as a continued 
denial of this issue, the Veteran's appeal was returned to 
the Board for further appellate review.  


FINDING OF FACT

A preponderance of the evidence is against a finding that the 
Veteran's currently diagnosed back disability is related to 
service.  


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

During the pendency of the current appeal, and specifically 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that, upon 
receipt of an application for a service connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, 19 Vet. App. at 488.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, September 2003 and July 2007 letters 
provided the Veteran with the criteria for his service 
connection claim.  These documents also notified the Veteran 
that VA would make reasonable efforts to help him obtain 
necessary evidence with regard to these issues but that he 
must provide enough information so that the agency could 
request the relevant records.  The July 2007 letter informed 
the Veteran about disability ratings and effective dates.  
Thus, the Board finds that the duty to notify requirements 
have been met.  

The Court has also held that VCAA notice should be provided 
to a claimant before the initial unfavorable decision on the 
claim by the agency of original jurisdiction (AOJ).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  See also VAOPGCPREC 7-2004 (July 16, 2004) 
and Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 
2006).  Clearly, in the present case, only the September 2003 
letter, and not the July 2007 correspondence, was provided to 
the Veteran prior to the initial adjudication of his claim in 
January 2004.  The July 2007 letter, however, "provided the 
content-complying notice to which he [the Veteran, was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, in 
January 2009, the service connection claim was re-
adjudicated, and a supplemental statement of the case (SSOC) 
was issued.  Consequently, the Board finds that nothing about 
the evidence or any response to the RO's notification 
suggests that the service connection issue adjudicated in 
this decision must be re-adjudicated.  

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the service 
connection claim adjudicated in this decision.  All available 
service medical records, as well as all relevant post-service 
treatment records adequately identified by the Veteran, have 
been obtained and associated with his claims folder.  In 
addition, he has undergone a pertinent VA examination.  


Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the Veteran in 
the development of his claim.  Under the circumstances of 
this case, additional efforts to assist the Veteran in 
accordance with the VCAA would serve no useful purpose.  See, 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (which holds 
that strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

Importantly, the Veteran has pointed to no other pertinent 
evidence which has not been obtained.  In September 2007, the 
Veteran stated he had no further evidence to submit.  
Consequently, the Board will proceed to adjudicate the 
service connection issue on appeal, based upon the evidence 
currently of record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Legal Criteria 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2008).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  


Analysis

The Veteran contends that his currently diagnosed back 
disability is related to his active service.  In a December 
2006 statement, he stated that he had hurt his back while 
working in the galley while in service.  At the October 2007 
Board hearing, he acknowledged that his back had also been 
hurt after service in February 2003 but maintained that his 
doctors had related his back condition to the earlier 
in-service injury.  (Board Transcript, p 4-5.)  

A June 1989 service treatment record showed the Veteran 
complained of back strain after picking up something heavy in 
the galley.  Follow up records for July and August of 1989 
show the Veteran continued to complain of low back pain.  In 
September 1989, he reported loss of consciousness along with 
the low back pain.  The next month, the Veteran reported he 
had been in a car accident; the assessment was post-traumatic 
low back pain (along with a fractured right elbow).  

A December 1989 service treatment record shows the Veteran 
continued to report low back pain, but there was no objective 
evidence of an orthopedic problem which would account for his 
complaints.  The assessment was that the Veteran had 
recovered from his initial back strain and was fit for full 
duty.  

February 1990 service treatment records show the Veteran fell 
on ice and injured his left hip.  Again, service clinicians 
found no acute pathology and assessed the Veteran's condition 
as "probable mechanical back pain."  A March 1990 bone scan 
was negative.  The Veteran complained of low back pain again 
in May 1990.  He separated from service in July 1990.  

According to post-service medical records, a March 2003 
private emergency room report shows the Veteran reported 
falling on ice in February 2003 and suffering from back pain 
since that time.  Follow up emergency room records from March 
2003 to July 2003 show the Veteran continually reported back 
pain.  The diagnoses range from sciatica to acute low back 
pain.  

An April 2003 private medical record shows a diagnosis of 
sciatica, lumbar disk herniation, muscle spasms, and 
spondylolisthesis (less likely).  A June 2003 private 
comprehensive internal medical examination shows a diagnosis 
of probable L5-S1 disk herniation with chronic low back pain 
and left leg pain.  This record also notes the Veteran was 
limping secondary to his back pain.  By September 2003 the 
Veteran's lumbar spine (L5-1) was found to have a herniated 
nucleus pulposus with lower extremity radiculopathy.  He 
underwent a laminectomy that same month.  By December 2003, 
the Veteran's leg and back pain had undergone a near 
resolution.  

Social security records from 2003 show that in the past 
Veteran worked in the oil fields as both a service technician 
and roughneck.  He routinely lifted and carried heavy objects 
as part of that job.  

The September 2008 VA examination report showed the examiner 
reviewed the claims file, interviewed the Veteran and 
performed a physical examination.  The Veteran told the VA 
examiner that after service he went into the oil field 
business and continued to have lower back pain, but self-
medicated and was able to perform his job.  The Veteran 
related his experience of falling on ice in February 2003 and 
his resulting back pain that radiated into his left leg.  
Since his laminectomy, the Veteran reported his condition was 
much improved; he only suffers back pain once every two to 
three months and does not suffer from radiating pain.  

After a physical examination, the examiner diagnosed the 
Veteran with postoperative lumbosacral degenerative disk 
disease.  In reviewing the claims file, the examiner noted 
that between the years of 1990 and 2003 there was no evidence 
of symptoms of lower back symptomatology.  The examiner also 
noted that the Veteran's social security records showed he 
worked in oil field service for many years following his 
service.  The examiner pointed out that there were no records 
until 2003 that showed a chronic back condition.  The records 
documenting the Veteran's work history showed the Veteran was 
able to perform heavy work in the oil fields following his 
separation and there is no competent evidence that he 
continued to have lower back pain until the documented 
symptoms after February 2003.  

The September 2008 examiner concluded that, in his opinion, 
"it is more likely than not that the Veteran's current back 
disorder is due to the 2003 back injury and [it is] less 
likely . . . [than] not that the current back disorder is 
attributable to his back problems experienced in the 
service."  Of further significance to the Board is the fact 
that the claims folder contains no contrary medical opinion 
that is supportive of the Veteran's claim.  

Based on the September 2008 examiner's opinion and the 
supporting evidence in the claims file, the Board finds 
service connection for a back disability is not warranted.  
The evidence does not show that the Veteran's back disability 
is related to his service, as required by 38 C.F.R. 
§ 3.303(d).  Rather, a preponderance of the evidence appears 
to show that the Veteran's back disability (which was first 
diagnosed many years after service) is related to his 
post-service February 2003 fall.  This conclusion is 
supported by, as the examiner pointed out, the lack of 
chronicity of a back disability between the Veteran's 
separation in 1990 and his subsequent fall in February 2003.  
See 38 C.F.R. § 3.303(b) (which stipulates that "subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes") (emphasis added).  

The Veteran testified at the October 2007 Board hearing about 
his back symptomatology.  While he is competent to relate 
what he witnessed and the symptoms he experienced, as a 
layperson, he is not competent to give a medical opinion 
concerning a diagnosis or the etiology of a disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the appeal must 
be denied.  







(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a back disability is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


